Title: From John Adams to James Madison, 11 December 1814
From: Adams, John
To: Madison, James



Dear Sir
Quincy December 11th. 1814—

Francis C. Gray a Son of our late Lt. Governor, after an Education at Colledge, two Years travels in Europe under the Protection of your minister in Russia and three Years Study of the Law has been called to the Barr, and now has the laudable curiosity and noble Ambition of seeing his native Country. And who should he naturally wish to see in it so much as its first Magistrate.
I hope he will have the honour of paying his respects to Mrs Madison and presenting her the Compliments of Mrs Adams with those of your respectful Servant

John Adams